Case 1:16-cr-00166-DLC Document 56 Filed 05/21/20 Page 1 of 1

 

PROB 22 DOCKET NUMBER fTran. Court}
(Rev. 2/88) 16 CR 166 {DLC}

 

TRANSFER OF JURISDICTION
DOCKET NUMBER (Rec. Court)

 

 

 

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: DISTRICT
Jimmy Ocampo SOUTHERN DISTRICT OF NEW YORK
New jersey

NAME GF SENTENCING JUDGE

Denise Cote, U.S. District Judge

 

 

DATES OF PROBATION/SUPERVISED FROM TO
RELEASE: 04/20/18 04/19/23

 

 

 

 

OFFENSE

Count 1: Conspiracy to Distribute Narcotics, in violation of 21 U.S.C. 84i(b}(A} & 846, a Class A Felony. Count ?:
Robbery Conspiracy, in violation of 18 U.S.C. 1951, a Class C Felony. Count 3: Use, Carry and Possession of a Firearm
During and in Relation to a Crime of Violence, in violation of 18 U.S.C. 924[c}(1)(A}(Hi), a Class A Felony.

 

PART i - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

 

iF IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the District of
New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
of probation or supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this Court.*

 

NY.2 4 amp
Date

Wi. Ce

HIDENISE COTE
United brates District Judge

United States District Judge

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

 

IT iS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.

 

 

 

Effective Date United States District Judge

 

 

 
